Exhibit 10.3 Director Award RESTRICTED STOCK UNITAWARD AGREEMENTUnder theCars.com Inc.Omnibus Incentive Compensation Plan This Award Agreement, governs the grant of Restricted Stock Units (referred to herein as “Stock Units”) to the director (the “Director”) designated in the Notification of Grant Award dated coincident with this Award Agreement.The Stock Units are granted under, and are subject to, the Cars.com Inc. (the “Company”) Omnibus Incentive Compensation Plan, as amended (the “Plan”).Terms used herein that are defined in the Plan shall have the meaning ascribed to them in the Plan or, to the extent applicable, the Notification of Grant Award.If there is any inconsistency between this Award Agreementand the terms of the Plan, the Plan’s terms shall supersede and replace the conflicting terms herein. 1.Grant of Stock Units.Pursuant to the provisions of (i)the Plan, (ii)the individual Notification of Grant Award governing the grant, and (iii)this Award Agreement, the Company has granted to the Director the number of Stock Units set forth on the applicable Notification of Grant Award.Each vested Stock Unit shall entitle the Director to receive from the Company one share of the Company’s common stock (“Common Stock”) upon the Director’s separation from service. 2.Vesting Schedule.Except as otherwise provided in Sections6 and 13, the Stock Units shall vest in accordance with the Vesting Schedule specified in the Notification of Grant Award [or the date immediately preceding the day of the 20 Annual Meeting of Stockholders, if earlier] to the extent that the Director continues as a director of the Company until such vesting date (“Vesting Date”). 3.Dividend Units.Dividend units shall be credited to the Director with regard to the Stock Units.Dividend units shall be calculated based on the dividends paid on shares of Common Stock.Dividend units shall be deemed to be reinvested in shares of Common Stock as of the date dividends are paid on Common Stock, shall be paid to the Director at the same time and in the same form as Stock Units are paid to the Director, and are subject to the same terms and conditions as the Stock Units, including, without limitation, the same vesting requirements. 4.Delivery of Shares.The Company shall deliver to the Director a certificate or certificates, or at the election of the Company make an appropriate book-entry, for the number of shares of Common Stock equal to the number of vested Stock Units as soon as administratively practicable after the Director separates from service, but no later than 30 days from that date.A Director shall have no further rights with regard to the Stock Units once the underlying shares of Common Stock have been delivered. 5.Cancellation of Stock Units.Except as provided in Sections6 and 13 below, all unvested Stock Units granted to the Director shall automatically be cancelled upon the Director’s separation from service, and in such event, the Director shall not be entitled to receive any shares of Common Stock in respect thereof. -1- Director Award 6.Death, Disability or Retirement.In the event that the Director separates from service on or prior to the Lapse Date due to death, Disability or the age or service limitations set forth in the Company’s Bylaws, if any, the Director (or in the case of the Director’s death, the Director’s estate or designated beneficiary) shall be entitled to receive at the time of the Director’s death or separation from service the total number of shares of Common Stock in respect of such Stock Units which the Director would have been entitled to receive had the Director continued service until the Lapse Date.For purposes of this Award Agreement, Disability shall mean the Director is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. 7.Non-Assignability.Stock Units may not be transferred, assigned, pledged or hypothecated, whether by operation of law or otherwise, nor may the Stock Units be made subject to execution, attachment or similar process. 8.Rights as a Shareholder.The Director shall have no rights as a shareholder by reason of the Stock Units. 9.Discretionary Plan; Employment.The Plan is discretionary in nature and may be suspended or terminated by the Company at any time.With respect to the Plan, (a)each grant of Stock Units is a one-time benefit which does not create any contractual or other right to receive future grants of Stock Units, or benefits in lieu of Stock Units; (b)all determinations with respect to any such future grants, including, but not limited to, the times when the Stock Units shall be granted, the number of Stock Units, and the Vesting Dates, will be at the sole discretion of the Company; (c)the Director’s participation in the Plan is voluntary; and (d)the future value of the Stock Units is unknown and cannot be predicted with certainty. 10.Effect of Plan and these Terms and Conditions.The Plan is hereby incorporated by reference into this Award Agreement, and this Award Agreement is subject in all respects to the provisions of the Plan, including without limitation the authority of the Committee in its sole discretion to adjust awards and to make interpretations and other determinations with respect to all matters relating to the applicable Notification of Grant Award, Award Agreements, the Plan and awards made pursuant thereto.This Award Agreement shall apply to the grant of Stock Units made to the Director on the date hereof and shall not apply to any future grants of Stock Units made to the Director. 11.Notices.Notices hereunder shall be in writing and if to the Company shall be addressed to the Secretary of the Company at iverside Plaza, Suite 1000, Chicago, Illinois 60606, and if to the Director shall be addressed to the Director at his or her address as it appears on the Company’s records. 12.Successors and Assigns.The applicable Notification of Grant Award and Award Agreement shall be binding upon and inure to the benefit of the successors and assigns of the Company and, to the extent provided in Section6 hereof, to the estate or designated beneficiary of the Director. -2- Director Award 13.Change in Control Provisions.
